DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A review of the restriction requirement mailed on 3/28/2022 that claim 17 wasn’t address.  Claim 17 is grouped with its parent claim 16. 
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/2022.
Applicant's election with traverse of invention Group I, claims 1-14, in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all claims would encompass a search for the subject matter of remaining claims”.  This is not found persuasive because a search for Group I requires a different search for Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-14 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A method for generating at least one image data set and one reference image data set of an examination object from at least two raw data sets, the method comprising:
providing a first raw data set acquired with a magnetic resonance system, the first raw data set including measurement signals at a plurality of read-out points in k-space that lie on a first k-space trajectory;
providing a second raw data set acquired with the same magnetic resonance system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k- space trajectory that is different from the first k-space trajectory;
reconstructing a plurality of image data sets from the first raw data set, wherein before reconstruction of each of the plurality of image data sets, using a separate distortion correction coefficient set that defines a corresponding shift of the read-out points of the measurement signals of the first raw data set in k-space;
reconstructing a reference image data set from the second raw data set;
comparing the reference image data set with each image dataset of the plurality of image data sets to generate respective similarity values; and
selecting an image data set from the plurality of image data sets having a greatest similarity value of the similarity values.
As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations “reconstructing a plurality of image data sets from the first raw data set, wherein before reconstruction of each of the plurality of image data sets, using a separate distortion correction coefficient set that defines a corresponding shift of the read-out points of the measurement signals of the first raw data set in k-space” and reconstructing a reference image data set from the second raw data set” are mathematical.  The bolded limitation “comparing the reference image data set with each image dataset of the plurality of image data sets to generate respective similarity values” is considered either mathematical or a mental step.  The bolded limitation “selecting an image data set from the plurality of image data sets having a greatest similarity value of the similarity values” is a mental step.  
The non-abstract limitations are “providing a first raw data set acquired with a magnetic resonance system, the first raw data set including measurement signals at a plurality of read-out points in k-space that lie on a first k-space trajectory”; “providing a second raw data set acquired with the same magnetic resonance system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k- space trajectory that is different from the first k-space trajectory”; “a non-transitory computer-readable storage medium”; “a controller”; and “a magnetic resonance system”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because “providing a first raw data set acquired with a magnetic resonance system, the first raw data set including measurement signals at a plurality of read-out points in k-space that lie on a first k-space trajectory” and “providing a second raw data set acquired with the same magnetic resonance system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k- space trajectory that is different from the first k-space trajectory” are considered generic computer functions of loading data.  “A non-transitory computer-readable storage medium”; “a controller”; and “a magnetic resonance system” are the basic components of every MRI apparatus and do not make the MRI less generic.  
A search has been performed, but no art has been found for prior art rejection at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koerzodoerfer et al. and Gulaka et al. disclose art in MRI apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852